Case 1:18-cv-01434-CFC-JLH Document 89-3 Filed 09/11/20 Page 1 of 1 PageID #: 2287




                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1.1

            The undersigned hereby certifies, pursuant to Local Rule 7.1.1, and this

  Court’s Discovery Dispute Procedures, that prior to filing the attached letter,

  national and Delaware counsel for Elysium Health, Inc. discussed the requested

  relief with Plaintiffs’ national and Delaware counsel, but no agreement could be

  reached.




                                                  /s/ Andrew C. Mayo

                                                  Andrew C. Mayo (#5207)




  {01606396;v1 }
